                                                                                           1   PAUL L. GALE, Bar No. 065873
                                                                                               paul.gale@troutman.com
                                                                                           2   LAUREN E. GROCHOW, Bar No. 293601
                                                                                               lauren.grochow@troutman.com
                                                                                           3   TROUTMAN SANDERS LLP
                                                                                               5 Park Plaza, Suite 1400
                                                                                           4   Irvine, CA 92614-2545
                                                                                               Telephone: 949.622.2700
                                                                                           5   Facsimile: 949.622.2739
                                                                                           6   MACKENZIE LEE WILLOW-JOHNSON, admitted pro
                                                                                               hac vice
                                                                                           7   mackenzie.willowjohnson@troutman.com
                                                                                               TROUTMAN SANDERS LLP
                                                                                           8   301 S College Street, 34th Floor
                                                                                               Charlotte, NC 28202
                                                                                           9   Telephone: 704.998.4050
                                                                                          10   Attorneys for Plaintiff
                                                                                               FARADAY&FUTURE INC.
                                                                                          11
T ROUTMAN S ANDERS LLP




                                                                                          12                         UNITED STATES DISTRICT COURT
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA




                                                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                          S U I T E 1400




                                                                                          13
                                                                                          14                                  WESTERN DIVISION
                                                                                          15
                                                                                          16   FARADAY&FUTURE INC.,                      Case No. 2:18-cv-8807-DSF (MRWx)
                                                                                          17                   Plaintiff,                Honorable Dale S. Fischer
                                                                                          18              v.                             STIPULATED PROTECTIVE
                                                                                                                                         ORDER
                                                                                          19   ADIENT PLC, individually and as
                                                                                               successor-in-interest to FUTURIS          [DISCOVERY MATTER
                                                                                          20   AUTOMOTIVE (US) INC., d/b/a               REFERRED TO MAGISTRATE
                                                                                               FUTURIS GROUP; and ADIENT                 JUDGE MICHAEL R. WILNER]
                                                                                          21   US LLC,
                                                                                          22                   Defendants.
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                               39562860
                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                           1   1.         PURPOSES AND LIMITATIONS
                                                                                           2              Disclosure and discovery activity in this action are likely to involve
                                                                                           3   production of confidential, proprietary, or private information for which special
                                                                                           4   protection from public disclosure and from use for any purpose other than
                                                                                           5   prosecuting this litigation may be warranted. Thus, after conferring on these
                                                                                           6   matters, plaintiff Faraday&Future Inc. (“Faraday”) and defendants Adient PLC,
                                                                                           7   individually and as alleged successor-in-interest to Futuris Automotive (US) Inc.
                                                                                           8   (“Futuris”) and Adient US LLC (“Adient US,” together with Futuris, “Adient”),
                                                                                           9   stipulate to and petition the Court to enter the following Stipulated Protective Order
                                                                                          10   (“Order”).
                                                                                          11              The parties acknowledge that this Order does not confer blanket protections
T ROUTMAN S ANDERS LLP




                                                                                          12   on all disclosures or responses to discovery and that the protection it affords from
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   public disclosure and use extends only to the limited information or items that are
                                                                                          14   entitled to confidential treatment under the applicable legal principles. The parties
                                                                                          15   further acknowledge, as set forth in Section 13.3, below, that this Order does not
                                                                                          16   entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
                                                                                          17   forth the procedures that must be followed and the standards that will be applied
                                                                                          18   when a party seeks permission from the court to file material under seal. To the
                                                                                          19   extent this Order does not address certain issues, those issues remain open for
                                                                                          20   resolution in a separate order, either negotiated by the Parties or ordered by the
                                                                                          21   Court. Nothing in this Order alters either party’s rights, obligations, and
                                                                                          22   responsibilities under the Federal Rules of Civil Procedure.
                                                                                          23   2.         GOOD CAUSE STATEMENT
                                                                                          24              This action is likely to involve trade secrets, customer and pricing lists and
                                                                                          25   other valuable research, development, commercial, financial, technical, and/or
                                                                                          26   proprietary information for which special protection from public disclosure and
                                                                                          27   from use for any purpose other than prosecution of this action is warranted. Such
                                                                                          28   confidential and proprietary materials and information consist of, among other
                                                                                               39562860                                      -2-
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                           1   things, confidential business information, information regarding confidential
                                                                                           2   business practices, or other confidential research, development, or commercial
                                                                                           3   information, information otherwise generally unavailable to the public, or which
                                                                                           4   may be privileged or otherwise protected from disclosure under state or federal
                                                                                           5   statutes, court rules, case law precedent, or common law.
                                                                                           6              Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                                           7   resolution of disputes over the confidentiality of discovery materials, to adequately
                                                                                           8   protect information the parties are entitle to keep confidential, to ensure that the
                                                                                           9   parties are permitted reasonably necessary uses of such material in preparation for
                                                                                          10   and in conducting trial, and to address the handling of such material at the end of
                                                                                          11   the litigation, a protective order for such information is justified in this matter. It is
T ROUTMAN S ANDERS LLP




                                                                                          12   the intent of the parties that the information will not be designated as confidential
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   for tactical reasons and that nothing be so designated without a good faith belief
                                                                                          14   that it has been maintained in a confidential, non-public manner, and there is good
                                                                                          15   cause why it should not be part of the pubic record of this case.
                                                                                          16   3.         DEFINITIONS
                                                                                          17              3.1   Action: the above-captioned matter, Faraday&Future Inc. v. Adient
                                                                                          18   PLC, individually and as successor-in-interest to Futuris Automotive (US) Inc., and
                                                                                          19   Adient US LLC, Case No. 2:18-cv-8807-DSF (MRWx).
                                                                                          20              3.2   Native Format or Native File: means the associated file format defined
                                                                                          21   by the original application with which an electronic file was created. For example,
                                                                                          22   the Native Format associated with a Microsoft Word 2007 file is .docx and the
                                                                                          23   Native Format associated with an Adobe Acrobat file is .pdf.
                                                                                          24              3.3   Discoverable Information: for the purposes of this Order only, the term
                                                                                          25   “discoverable information” shall mean all documents (anything subject to
                                                                                          26   production or inspection under Federal Rule of Civil Procedure 34(a)) and
                                                                                          27   electronically stored information (any information or data that is originally created,
                                                                                          28
                                                                                               39562860                                     -3-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   manipulated or used, communicated, and stored in digital format) that are
                                                                                           2   discoverable in this litigation pursuant to the Federal Rules of Civil Procedure.
                                                                                           3              3.4   Preserve or Preservation: for purposes of this Order, “preserve” and
                                                                                           4   “preservation” shall mean to keep and not alter any discoverable information as to
                                                                                           5   its form and content. In the case of an electronic file, “preserve” and “preservation”
                                                                                           6   shall mean to retain the original file (including its file and application metadata) or
                                                                                           7   a forensically sound copy of that file. A forensically sound copy shall mean a copy
                                                                                           8   made by a method that does not alter the file and application metadata identified in
                                                                                           9   Exhibit A associated with that electronic file.
                                                                                          10              3.5   Party: any party to this Action, including all of its officers, directors,
                                                                                          11   employees, consultants, retained experts, and Outside Counsel (and their support
T ROUTMAN S ANDERS LLP




                                                                                          12   staffs).
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13              3.6   Non-Party: any natural person, partnership, corporation, association, or
                                                                                          14   other legal entity not named as a Party to this action.
                                                                                          15              3.7   Outside Counsel: the attorneys and employees of any external law firm
                                                                                          16   representing a Party to this Action.
                                                                                          17              3.8   In-House Counsel: the attorneys who are employees of a party to this
                                                                                          18   Action.
                                                                                          19              3.9   Professional Vendors: persons or entities that provide litigation
                                                                                          20   support services (e.g. photocopying, videotaping, translating, preparing exhibits or
                                                                                          21   demonstratives, jury analysis, and organizing, storing, or retrieving data in any
                                                                                          22   form or medium) and their employees and subcontractors.
                                                                                          23              3.10 Producing Party: a Party or Non-Party which is producing
                                                                                          24   Discoverable Information.
                                                                                          25              3.11 Receiving Party: a Party which is receiving Discoverable Information.
                                                                                          26              3.12 Privileged Information: Documents or ESI protected from disclosure
                                                                                          27   by the attorney client privilege, work product protection, or other applicable
                                                                                          28   protections or privileges.
                                                                                               39562860                                      -4-
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                           1              3.13   “CONFIDENTIAL” Information or Items: Discoverable Information
                                                                                           2   that qualifies for protection under Federal Rule of Civil Procedure 26(c), and as
                                                                                           3   specified in the Good Cause Statement.
                                                                                           4              3.14   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                                                                           5   Information or Items: extremely sensitive Discoverable Information, disclosure of
                                                                                           6   which to another Party or Non-Party would create a substantial risk of serious harm
                                                                                           7   that could not be avoided by less restrictive means.
                                                                                           8              3.15 Protected Material: any Discoverable Information that is designated as
                                                                                           9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                          10   ONLY.”
                                                                                          11              3.16 Challenging Party: a Party or Non-Party that challenges the
T ROUTMAN S ANDERS LLP




                                                                                          12   designation of Discoverable Information under this Order.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13              3.17 Designating Party: a Party or Non-Party that designates Discoverable
                                                                                          14   Information that it produces in disclosures or in responses to discovery as
                                                                                          15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                          16   ONLY.”
                                                                                          17   4.         SCOPE
                                                                                          18              The protections conferred by this Order cover not only Protected Material,
                                                                                          19   but also (1) any information copied or extracted from Protected Material; (2) all
                                                                                          20   copies, excerpts, translations, summaries, or compilations of Protected Material;
                                                                                          21   and (3) any testimony, conversations, or presentations by parties or their Outside
                                                                                          22   Counsel or In-House Counsel that might reveal Protected Material. Any use of
                                                                                          23   Protected Material at trial shall be governed by the orders of the trial judge.
                                                                                          24   5.         DURATION
                                                                                          25              The Parties shall meet and confer regarding the treatment of Protected
                                                                                          26   Material for the purposes of trial before the final pretrial conference. The Protected
                                                                                          27   Material obligations shall remain in effect until a Designating Party agrees
                                                                                          28   otherwise in writing or court order otherwise directs. Final disposition of the
                                                                                               39562860                                    -5-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   Action shall mean the later of (1) dismissal of all claims and defenses, with or
                                                                                           2   without prejudice, and (2) final judgment is entered after the completion and
                                                                                           3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                                                           4   including the time limits for filing any motions or applications for extensions of
                                                                                           5   time pursuant to applicable law. Within ninety days of the final disposition of the
                                                                                           6   Action, the Parties shall return all Protected Material to the Producing Party or
                                                                                           7   destroy such material.
                                                                                           8   6.         DESIGNATING PROTECTED MATERIAL
                                                                                           9              6.1   Each Designating Party must take care to limit any such designation to
                                                                                          10   specific material that qualifies as Protected Material. To the extent it is practical to
                                                                                          11   do so, the Designating Party must designate only those parts of Discoverable
T ROUTMAN S ANDERS LLP




                                                                                          12   Information that qualify as Protected Material. Mass, indiscriminate, or routinized
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   designations are prohibited. Designations that are shown to be clearly unjustified
                                                                                          14   or that have been made for an improper purpose (e.g. to unnecessarily encumber the
                                                                                          15   case development process or to impose unnecessary burden and expense upon
                                                                                          16   another Party) may expose the Designating Party to sanctions. The designation of
                                                                                          17   material as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall not
                                                                                          18   be used when the “CONFIDENTIAL” designation clearly protects the interest of
                                                                                          19   the Designating Party. If it comes to a Designating Party’s attention that
                                                                                          20   information or items that it designated for protection do not qualify for protection
                                                                                          21   or do not qualify for the level of protection initially asserted, that Designating Party
                                                                                          22   must promptly notify all other Parties that is it withdrawing the designation.
                                                                                          23              6.2   Except as otherwise provided in this Order, or as otherwise stipulated
                                                                                          24   or ordered, Discoverable Information that qualifies for protection under this Order
                                                                                          25   must be clearly so designated before the material is disclosed or produced.
                                                                                          26              6.3   Designation in conformity with this Order requires:
                                                                                          27                    (a)   for information in documentary form: (e.g. paper or electronic
                                                                                          28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                               39562860                                    -6-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   proceedings), that the Producing Party affix at a minimum, the legend
                                                                                           2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                           3   ONLY” to each page that contains protected material. If only a portion of the
                                                                                           4   material on a page qualifies for protection, the Producing Party must clearly
                                                                                           5   identify the protected portion(s) (e.g. by making appropriate markings on the
                                                                                           6   margins) and must specify for each portion the level of protection being asserted.
                                                                                           7              A Party or Non-Party that makes original documents or materials available
                                                                                           8   for inspection need not designate them for protection until after the inspecting Party
                                                                                           9   has indicated which material it would like copied and produced. During the
                                                                                          10   inspection and before the designation, all of the material made available for
                                                                                          11   inspection shall be deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
T ROUTMAN S ANDERS LLP




                                                                                          12   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   documents it wants copied and produced, the Producing Party must determine
                                                                                          14   which documents, or portions thereof, qualify for protection under this Order.
                                                                                          15   Then, before producing the specified documents, the Producing Party must affix the
                                                                                          16   appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                                                                          17   ATTORNEYS’ EYES ONLY”) to each page or portion that contains Protected
                                                                                          18   Material.
                                                                                          19                   (b)    for testimony given in deposition or in other pretrial
                                                                                          20   proceedings: for testimony given in deposition or in other pretrial proceedings, that
                                                                                          21   the Designating Party either (i) identify on the record, before the close of the
                                                                                          22   deposition, hearing, or other proceeding, all protected testimony and specify the
                                                                                          23   level of protection being asserted or (ii) notify counsel for all parties in writing of
                                                                                          24   the specific portions of the testimony as to which protection is sought and the level
                                                                                          25   of protection being asserted no later than 21 days following receipt by that party of
                                                                                          26   the “read and sign” copy of the transcript.
                                                                                          27              While Protected Material is being used at a deposition, no person to whom
                                                                                          28   the Protected Material may not be disclosed under this Order shall be present.
                                                                                               39562860                                    -7-
                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                           1   While Protected Material is being used at a hearing or other proceeding, either
                                                                                           2   Party may request that the courtroom be closed. The use of a document as an
                                                                                           3   exhibit at a deposition shall not in any way affect its designation as
                                                                                           4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                           5   ONLY.” Transcripts containing Protected Material shall have an obvious legend on
                                                                                           6   the title page that the transcript contains Protected Material, and the title page shall
                                                                                           7   be followed by a list of all pages (including line numbers as appropriate) that have
                                                                                           8   been designated as Protected Material and the level of protection being asserted by
                                                                                           9   the Designating Party. The Designating Party shall inform the court reporter of
                                                                                          10   these requirements. Any transcript that is prepared before the expiration of the 21-
                                                                                          11   day period for designation shall be treated during that period as if it had been
T ROUTMAN S ANDERS LLP




                                                                                          12   designated “CONFIDENTIAL” in its entirety unless otherwise agreed. After the
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   expiration of that period, the transcript shall be treated only as actually designated.
                                                                                          14                    (c) for information produced in some form other than documentary and
                                                                                          15   for any other tangible items, that the Producing Party affix in a prominent place on
                                                                                          16   the exterior of the container or containers in which the information or item is stored
                                                                                          17   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                                                          18   EYES ONLY.” If only a portion or portions of the information or item warrant
                                                                                          19   protection, the Producing Party, to the extent practicable, shall identify the
                                                                                          20   protected portion(s) and specify the level of protection being asserted.
                                                                                          21              6.4   Failures to Designate. A failure to designate qualified information or
                                                                                          22   items does not waive the Designating Party’s right to secure protection under this
                                                                                          23   Order for such material. Upon timely correction of a designation, the Receiving
                                                                                          24   Party must make reasonable efforts to assure that the material is treated in
                                                                                          25   accordance with the provisions of this Order.
                                                                                          26   7.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                          27              7.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                          28   designation of confidentiality at any time. Unless a prompt challenge to a
                                                                                               39562860                                    -8-
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                                                                           2   substantial unfairness, unnecessary economic burdens, or a significant disruption or
                                                                                           3   delay of the litigation, a Party does not waive its right to challenge a confidentiality
                                                                                           4   designation by electing not to mount a challenge promptly after the original
                                                                                           5   designation is disclosed. Meet and Confer. The Challenging Party shall initiate the
                                                                                           6   dispute resolution process under Local Rule 37-1, et seq.
                                                                                           7              7.2   The burden of persuasion in any such challenge proceeding shall be on
                                                                                           8   the Designating Party. Frivolous challenges and those made for an improper
                                                                                           9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                                          10   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                                          11   Party has waived the confidentiality designation, all parties shall continue to afford
T ROUTMAN S ANDERS LLP




                                                                                          12   the material in question the level of protection to which it is entitled under the
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Producing Party’s designation until the court rules on the challenge.
                                                                                          14   8.         ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                          15              8.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                          16   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                          17   case only for prosecuting, defending, or attempting to settle this litigation. Such
                                                                                          18   Protected Material may be disclosed only to the categories of persons and under the
                                                                                          19   conditions described in this Order. When the litigation has been terminated, a
                                                                                          20   Receiving Party must comply with the provisions of Section 5 above. Protected
                                                                                          21   Material must be stored and maintained by a Receiving Party at a location and in a
                                                                                          22   secure manner that ensures that access is limited to the persons authorized under
                                                                                          23   this Order.
                                                                                          24              8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                          25   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                          26   Receiving Party may disclose any information or item designated
                                                                                          27   “CONFIDENTIAL” only to:
                                                                                          28                    (a)   the Receiving Party’s Outside Counsel of Record in this action,
                                                                                               39562860                                    -9-
                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                           1   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                           2   necessary to disclose the information for this action;
                                                                                           3                    (b)   the officers, directors, and employees (including In-House
                                                                                           4   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                                                                                           5   action;
                                                                                           6                    (c)   Experts of the Receiving Party to whom disclosure is reasonably
                                                                                           7   necessary for this litigation and who have signed the “Acknowledgment and
                                                                                           8   Agreement to Be Bound” (Exhibit A);
                                                                                           9                    (d)   the court and its personnel;
                                                                                          10                    (e)   court reporters and their staff;
                                                                                          11                    (f)   professional jury or trial consultants, mock jurors, and
T ROUTMAN S ANDERS LLP




                                                                                          12   Professional Vendors to whom disclosure is reasonably necessary for this litigation
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                                                          14   (Exhibit A);
                                                                                          15                    (g)   the author or recipient of a document containing the information
                                                                                          16   or a custodian or other person who otherwise possessed or knew the information;
                                                                                          17                    (h)   during their depositions, witnesses, and attorneys for witnesses,
                                                                                          18   in the action to whom disclosure is reasonably necessary who have signed the
                                                                                          19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                                          20   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                                          21   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                                                          22   be separately bound by the court reporter and may not be disclosed to anyone
                                                                                          23   except as permitted under this Order; and
                                                                                          24                    (i)   any mediator or settlement officer, and their supporting
                                                                                          25   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                                          26   discussions.
                                                                                          27              8.3   Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
                                                                                          28   ONLY" Information or Items. Unless otherwise ordered by the court or permitted in
                                                                                               39562860                                    - 10 -
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   writing by the Designating Party, a Receiving Party may disclose any information
                                                                                           2   or item designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"
                                                                                           3   only to:
                                                                                           4                    (a)   the Receiving Party’s Outside Counsel of Record in this action,
                                                                                           5   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                           6   necessary to disclose the information for this litigation;
                                                                                           7                    (b)   the Receiving Party’s In-House Counsel;
                                                                                           8                    (c)   Experts of the Receiving Party (1) to whom disclosure is
                                                                                           9   reasonably necessary for this litigation, and (2) who have signed the
                                                                                          10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                          11                    (d)   the court and its personnel;
T ROUTMAN S ANDERS LLP




                                                                                          12                    (e)   court reporters and their staff, professional jury or trial
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   consultants, and Professional Vendors to whom disclosure is reasonably necessary
                                                                                          14   for this litigation and who have signed the “Acknowledgment and Agreement to Be
                                                                                          15   Bound” (Exhibit A);
                                                                                          16                    (f)   the author or recipient of a document containing the information
                                                                                          17   or a custodian or other person who otherwise possessed or knew the information;
                                                                                          18   and,
                                                                                          19                    (g)   any mediator or settlement officer, and their supporting
                                                                                          20   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                                          21   discussions.
                                                                                          22   9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                                          23              PRODUCED IN OTHER LITIGATION
                                                                                          24              9.1   If a Party is served with a subpoena or a court order issued in other
                                                                                          25   litigation that compels disclosure of any information or items designated in this
                                                                                          26   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                                                          27   EYES ONLY” that Party must:
                                                                                          28
                                                                                               39562860                                     - 11 -
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1                    (a)    promptly notify in writing the Designating Party. Such
                                                                                           2   notification shall include a copy of the subpoena or court order;
                                                                                           3                    (b)    promptly notify in writing the person who caused the subpoena
                                                                                           4   or order to issue in the other litigation that some or all of the material covered by
                                                                                           5   the subpoena or order is subject to this Protective Order. Such notification shall
                                                                                           6   include a copy of this Order; and
                                                                                           7                    (c)    cooperate with respect to all reasonable procedures sought to be
                                                                                           8   pursued by the Designating Party whose Protected Material may be affected. If the
                                                                                           9   Designating Party timely seeks a protective order, the Party served with the
                                                                                          10   subpoena or court order shall not produce any information designated in this action
                                                                                          11   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
T ROUTMAN S ANDERS LLP




                                                                                          12   ONLY” before a determination by the court from which the subpoena or order
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   issued, unless the Party has obtained the Designating Party’s permission. The
                                                                                          14   Designating Party shall bear the burden and expense of seeking protection in that
                                                                                          15   court of its confidential material – and nothing in these provisions should be
                                                                                          16   construed as authorizing or encouraging a Receiving Party in this action to disobey
                                                                                          17   a lawful directive from another court.
                                                                                          18   10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                          19              PRODUCE IN THIS ACTION
                                                                                          20              10.1 The terms of this Order are applicable to information produced by a
                                                                                          21   Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
                                                                                          22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                                                                                          23   by non-parties in connection with this litigation is protected by the remedies and
                                                                                          24   belief provided by this Order. Nothing in these provisions should be construed as
                                                                                          25   prohibiting a Non-Party from seeking additional protections.
                                                                                          26              10.2 In the event that a Party is required, by a valid discovery request, to
                                                                                          27   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                          28
                                                                                               39562860                                     - 12 -
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                           2   confidential information, then the Party shall:
                                                                                           3                    (a)    promptly notify in writing the Requesting Party and the Non-
                                                                                           4   Party that some or all of the information requested is subject to a confidentiality
                                                                                           5   agreement with a Non-Party;
                                                                                           6                    (b)    promptly provide the Non-Party with a copy of the Order in this
                                                                                           7   litigation, the relevant discovery request(s), and a reasonably specific description of
                                                                                           8   the information requested; and
                                                                                           9                    (c)    make the information requested available for inspection by the
                                                                                          10   Non-Party.
                                                                                          11              10.3 If the Non-Party fails to object or seek a protective order from this
T ROUTMAN S ANDERS LLP




                                                                                          12   court within 14 days of receiving the notice and accompanying information, the
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   Receiving Party may produce the Non-Party’s confidential information responsive
                                                                                          14   to the discovery request. If the Non-Party timely seeks a protective order, the
                                                                                          15   Receiving Party shall not produce any information in its possession or control that
                                                                                          16   is subject to the confidentiality agreement with the Non-Party before a
                                                                                          17   determination by the court. Absent a court order to the contrary, the Non-Party shall
                                                                                          18   bear the burden and expense of seeking protection in this court of its Protected
                                                                                          19   Material.
                                                                                          20   11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                          21              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                          22   Protected Material to any person or in any circumstance not authorized under this
                                                                                          23   Order the Receiving Party must immediately (a) notify in writing the Designating
                                                                                          24   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                                                                                          25   unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                                                          26   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                                                                          27   request such person or persons to execute the “Acknowledgment and Agreement to
                                                                                          28   Be Bound” that is attached hereto as Exhibit A.
                                                                                               39562860                                     - 13 -
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   12.        PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                                           2   MATERIAL
                                                                                           3              The production of privileged or work-product documents, electronically
                                                                                           4   stored information, whether inadvertent or otherwise, is not a waiver of the
                                                                                           5   privilege or protection from discovery in this case or in any other federal or state
                                                                                           6   proceeding, and upon notice of such production by the Producing Party, the
                                                                                           7   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                           8   Procedure 26(b)(5)(B). This Order shall be interpreted to provide the maximum
                                                                                           9   protection allowed by Federal Rule of Evidence 502(d). This provision is not
                                                                                          10   intended to modify whatever procedure may be established in an e-discovery order
                                                                                          11   that provides for production without prior privilege review. Furthermore, this
T ROUTMAN S ANDERS LLP




                                                                                          12   provision is not intended to limit a Party’s right to conduct a review of documents,
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   electronically stored information (including metadata) for relevance, responsiveness
                                                                                          14   and/or segregation of privileged and/or protected information before production.
                                                                                          15   13.        MISCELLANEOUS
                                                                                          16              13.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                          17   person to seek its modification by the court in the future.
                                                                                          18              13.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                          19   Protective Order no Party waives any right it otherwise would have to object to
                                                                                          20   disclosing or producing any information or item on any ground not addressed in
                                                                                          21   this Order. Similarly, no Party waives any right to object on any ground to use in
                                                                                          22   evidence of any of the material covered by this Protective Order.
                                                                                          23              13.3 Filing Protected Material. Without written permission from the
                                                                                          24   Designating Party or a court order secured after appropriate notice to all interested
                                                                                          25   persons, a Party may not file in the public record in this action any Protected
                                                                                          26   Material. A Party that seeks to file under seal any Protected Material must comply
                                                                                          27   with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                                                                          28   pursuant to a court order authorizing the sealing of the specific Protected Material
                                                                                               39562860                                    - 14 -
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                           1   at issue. It shall be the Designating Party’s burden to show that the Protected
                                                                                           2   Material should be filed under seal. If a Party's request to file Protected Material
                                                                                           3   under seal is denied by the court, then the Receiving Party may file the Protected
                                                                                           4   Material in the public record unless otherwise instructed by the court.
                                                                                           5
                                                                                           6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                           7     Dated: August 14, 2019                   TROUTMAN SANDERS LLP
                                                                                                                                          Paul L. Gale
                                                                                           8                                              Lauren E. Grochow
                                                                                                                                          Mackenzie Lee Willow-Johnson
                                                                                           9                                              (admitted pro hac vice)
                                                                                          10
                                                                                                                                          By: /s/ Paul L. Gale
                                                                                          11                                               Paul L. Gale
T ROUTMAN S ANDERS LLP




                                                                                          12                                              Attorneys for Plaintiff
                                                           I R V I N E , C A 92614-2545




                                                                                                                                          FARADAY&FUTURE INC.
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13
                                                                                                 Dated: August 14, 2019                   FOLEY & LARDNER LLP
                                                                                          14                                              Ann Marie Uetz
                                                                                                                                          Nicholas J. Ellis
                                                                                          15                                              Jessica N. Walker
                                                                                          16
                                                                                                                                          By: /s/ Nicholas J. Ellis
                                                                                          17                                               Nicholas J. Ellis
                                                                                          18                                              Attorneys for Defendants
                                                                                                                                          ADIENT PLC and ADIENT US LLC
                                                                                          19
                                                                                          20     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                          21
                                                                                          22     DATED: ________________
                                                                                                         $XJXVW  
                                                                                          23                                                 Hon. Michael R. Wilner
                                                                                                                                             United States Magistrate Judge
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                               39562860                                 - 15 -
                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                           1                                          ATTESTATION
                                                                                           2              Pursuant to L.R. 5-4.3.4, Paul L. Gale hereby attests that all other signatories
                                                                                           3   listed, and on whose behalf the filing is submitted, concur in the filing’s content and
                                                                                           4   have authorized the filing.
                                                                                           5
                                                                                                                                                     /s/ Paul L. Gale
                                                                                           6                                                         Paul L. Gale
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
                                                                                          11
T ROUTMAN S ANDERS LLP




                                                                                          12
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                               39562860                                     - 16 -
                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                           1                                       EXHIBIT A
                                                                                           2          Acknowledgment and Agreement to Be Bound” (Exhibit A)
                                                                                               I, _____________________________ [print or type full name], of
                                                                                           3   __________________________________________________________________
                                                                                           4   [print or type full address], declare under penalty of perjury that I have read in its
                                                                                               entirety and understand the Stipulated Protective Order that was issued by the
                                                                                           5   United States District Court for the Central District of California on ___________
                                                                                           6   [date] in the case of Faraday&Future Inc. v. Adient PLC, individually and as
                                                                                               successor-in-interest to Futuris Automotive (US) Inc., and Adient US LLC, Case
                                                                                           7   No. 2:18-cv-8807-DSF (MRWx).
                                                                                           8
                                                                                               I agree to comply with and to be bound by all the terms of this Stipulated Protective
                                                                                           9   Order and I understand and acknowledge that failure to so comply could expose me
                                                                                          10   to sanctions and punishment in the nature of contempt. I solemnly promise that I
                                                                                               will not disclose in any manner any information or item that is subject to this
                                                                                          11   Stipulated Protective Order to any person or entity except in strict compliance with
T ROUTMAN S ANDERS LLP




                                                                                          12   the provisions of this Order.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   I further agree to submit to the jurisdiction of the United States District Court for
                                                                                          14   the Central District of California for the purpose of enforcing the terms of this
                                                                                               Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                                          15   termination of this action.
                                                                                          16
                                                                                               I hereby appoint __________________________ [print or type full name] of
                                                                                          17
                                                                                               _________________________________________________ [print or type full
                                                                                          18   address and telephone number] as my California agent for service of process in
                                                                                               connection with this action or any proceedings related to enforcement of this
                                                                                          19
                                                                                               Stipulated Protective Order.
                                                                                          20
                                                                                               Date: ______________________________________
                                                                                          21
                                                                                               City and State where sworn and signed: _________________________________
                                                                                          22   Printed name: _______________________________
                                                                                               Signature: __________________________________
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                               39562860                                 - 17 -
                                                                                                                            STIPULATED PROTECTIVE ORDER
